PURCHASE AGREEMENT




This Agreement (this “ Agreement”) is dated as of January 07, 2019, between
Biotricity Inc., a Nevada corporation (the “Company”), and the purchaser
identified on the signature page hereto (including its successors and permitted
assigns, a “Purchaser”).




WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(a)(2) of the Securities Act of 1933, as amended (the
 “Securities  Act”), and/or   Rule 506(b) promulgated thereunder, the Company
desires to issue and sell to the Purchaser, and the Purchaser desire to purchase
from the Company, a Note (as defined herein) of the Company as more fully
described in this Agreement.




NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchaser agree
as follows:




ARTICLE I. DEFINITIONS




1.1

 Certain Definitions.

In addition to the terms defined elsewhere in this Agreement:

(a) capitalized terms that are not otherwise defined herein have the meanings
given to such terms in the Transaction Documents (as defined herein), and (b)
the following terms have the meanings set forth in this Section 1.1.




“Business Day” means any day except any Saturday, any Sunday, or any day on
which the Federal Reserve Bank of New York is closed.




“Closing(s)” means the Closing of the purchase and sale of the Note pursuant to
Section 2.1.




“Common Stock” means the common stock of the Company, par value $.001 per share,
and any other class of securities into which such securities may hereafter be
reclassified or changed.




“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.




“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.




“Short Sales” means all “short sales” as defined in Rule 200 of Regulation SHO
under the Exchange Act.




“Trading Day” means a day on which the principal Trading Market is open for
trading.










1





--------------------------------------------------------------------------------

“Trading Market” means any of the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the NYSE
American; the Nasdaq Capital Market; the Nasdaq Global Market; the Nasdaq Global
Select Market; the New York Stock Exchange; OTC Markets or the OTC Bulletin
Board (or any successors to any of the foregoing).




ARTICLE II. PURCHASE AND SALE




2.1 Purchase of Note. Upon the terms and subject to the conditions set forth
 herein,  substantially concurrent with the execution and delivery of this
Agreement by the parties hereto, the Company agrees to sell, and the Purchaser
agrees to purchase, an aggregate of $___ in Subscription Amount of a Promissory
Note (the “Note”), which Subscription Amount with respect to the Note shall
correspond to an aggregate of $_____ in Principal Amount of Note (the
“Subscription Amount”). Substantially concurrent with the execution and delivery
of this Agreement Purchaser shall deliver to the Company, via wire transfer to
an account designated by the Company, immediately available funds equal to the
Subscription Amount as set forth on the signature page hereto executed by the
Purchaser, and the Company shall deliver to the Purchaser the Note, in the
principal amount of $__________ in the form of Exhibit A




ARTICLE III.

REPRESENTATIONS AND WARRANTIES




3.1

 Representations and Warranties of the Purchaser. The Purchaser hereby
represents and warrants as of the date hereof and as of the date hereof as
follows (unless as of a specific date therein in which case they shall be
accurate as of such date):




(a)

 Organization; Authority. The Purchaser is either an individual or an entity
duly incorporated or formed, validly existing and in good standing under the
laws of the jurisdiction of its incorporation or formation with full right,
corporate, partnership, limited liability company or similar power and authority
to enter into and to consummate the transactions contemplated by the this
Agreement and the Note (collectively the “Transaction Documents”) and otherwise
to carry out its obligations hereunder and thereunder. The execution and
delivery of the Transaction Documents and performance by the Purchaser of the
transactions contemplated by the Transaction Documents have been duly authorized
by all necessary corporate, partnership, limited liability company or similar
action, as applicable, on the part of the Purchaser. Each Transaction Document
to which it is a party has been duly executed by the Purchaser, and when
delivered by the Purchaser in accordance with the terms hereof, will constitute
the valid and legally binding obligation of the Purchaser, enforceable against
it in accordance with its terms, except: (i) as limited by general equitable
principles and applicable bankruptcy, insolvency, reorganization, moratorium and
other laws of general application affecting enforcement of creditors’ rights
generally; (ii) as limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies; and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.











--------------------------------------------------------------------------------





(b)

 Own Account. The Purchaser understands that the Note is a “restricted security”
and has not been registered under the Securities Act or any applicable state
securities law and is acquiring the Note as principal for its own account and
not with a view to or for distributing or reselling such Note or any part
thereof in violation of the Securities Act or any applicable state securities
law, has no present intention of distributing any of such Note in violation of
the Securities Act or any applicable state securities law and has no direct or
indirect arrangement or understandings with any other persons to distribute or
regarding the distribution of such Note in violation of the Securities Act or
any applicable state securities law (this representation and warranty not
limiting the Purchaser’s right to sell the Note in compliance with applicable
federal and state securities laws).




(c)

 Purchaser Status. At the time the Purchaser was offered the Note, it was, and
as of the date hereof it is an “accredited investor” as defined in Rule
501(a)(1), (a)(2), (a)(3), (a)(7) or (a)(8) under the Securities Act.




(d)

 Experience of the Purchaser. The Purchaser, either alone or together with its
representatives, has such knowledge, sophistication and experience in business
and financial matters so as to be capable of evaluating the merits and risks of
the prospective investment in the Note, and has so evaluated the merits and
risks of such investment. The Purchaser is able to bear the economic risk of an
investment in the Note and, at the present time, is able to afford a complete
loss of such investment. The Purchaser has reviewed or had the opportunity to
review the Company’s 10-K for the year ended March 31, 2018 which was filed with
the Securities and Exchange Commission on July 13, 2018 as well as all other
filing that the Company has made with the Commission since March 31, 2018.




(e)

 General Solicitation. The Purchaser is not purchasing the Note as a result of
any advertisement, article, notice or other communication regarding the Note
published in any newspaper, magazine or similar media or broadcast over
television or radio or presented at any seminar or any other general
solicitation or general advertisement.






(f)

 Certain Transactions and Confidentiality. Other than consummating the
transactions contemplated hereunder, the Purchaser has not directly or
indirectly, nor has any Person acting on behalf of or pursuant to any
understanding with the Purchaser, executed any purchases or sales, including
Short Sales, of the securities of the Company during the period commencing as of
the time that the Purchaser first received a term sheet (written or oral) from
the Company or any other Person representing the Company setting forth the
material terms of the transactions contemplated hereunder and ending immediately
prior to the execution hereof. Notwithstanding the foregoing, in the case of a
Purchaser that is a multi-managed investment vehicle whereby separate portfolio
managers manage separate portions of the Purchaser’s assets and the portfolio
managers have no direct knowledge of the investment decisions made by the
portfolio managers managing other portions of the Purchaser’s assets, the
representation set forth above shall only apply with respect to the portion of
assets managed by the portfolio manager that made the investment decision to
purchase the Note covered by this Agreement. Other than to other Persons party
to this Agreement, the Purchaser has maintained the confidentiality of all
disclosures made











--------------------------------------------------------------------------------

to it in connection with this transaction (including the existence and terms of
this transaction).




ARTICLE IV.

OTHER AGREEMENTS OF THE PARTIES




4.1

 Transfer Restrictions.






(a)

The Note may only be disposed of in compliance with state and federal securities
laws. In connection with any transfer of the Note other than pursuant to an
effective registration statement or Rule 144, to the Company or to an Affiliate
of a Purchaser or in connection with a pledge as contemplated in Section 4.1(b),
the Company may require the transferor thereof to provide to the Company an
opinion of counsel selected by the transferor and reasonably acceptable to the
Company at the Company’s sole expense in the form and substance of which opinion
shall be reasonably satisfactory to the Company, to the effect that such
transfer does not require registration of such transferred Note under the
Securities Act. As a condition of transfer, any such transferee shall agree in
writing to be bound by the terms of this Agreement and shall have the rights and
obligations of a Purchaser under this Agreement(b) The Purchaser agrees to the
imprinting, so long as is required by this Section 4.1, of a legend on the Note
in the following form:




THIS SECURITY HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY. THIS SECURITY MAY BE PLEDGED IN CONNECTION WITH A
BONA FIDE MARGIN ACCOUNT WITH A REGISTERED BROKER-DEALER OR OTHER LOAN WITH A
FINANCIAL INSTITUTION THAT IS AN “ACCREDITED INVESTOR” AS DEFINED IN RULE 501(a)
UNDER THE SECURITIES ACT OR OTHER LOAN SECURED BY SUCH SECURITIES.







ARTICLE V. MISCELLANEOUS




5.1

 Termination. This Agreement may be terminated by the Company by written notice
to the Purchaser if the Purchaser has not wired the funds for purchase of the
Note to the Company by











--------------------------------------------------------------------------------

January XX, 2019 provided, however, that such termination will not affect the
right of the Company to sue for any breach by any other party (or parties).




5.2

 Entire Agreement. The Transaction Documents, together with the exhibits and
schedules thereto, contain the entire understanding of the parties hereto with
respect to the subject matter hereof and thereof and supersede all prior
agreements and understandings, oral or written, with respect to such matters,
which the parties hereto acknowledge have been merged into such documents,
exhibits and schedules.




5.3

 Notices. Any and all notices or other communications or deliveries required or
permitted to be provided hereunder shall be in writing and shall be deemed given
and effective on the earliest of: (i) the date of transmission, if such notice
or communication is delivered via facsimile at the facsimile number set forth on
the signature pages attached hereto at or prior to 12:00 p.m. (New York City
time) on a Trading Day; (ii) the next Trading Day after the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number set forth on the signature pages attached hereto on a day that
is not a Trading Day or later than 12:00 p.m. (New York City time) on any
Trading Day; (iii) the second (2nd) Trading Day following the date of mailing,
if sent by U.S. nationally recognized overnight courier service; or (iv) upon
actual receipt by the party to whom such notice is required to be given. The
address for such notices and communications shall be as set forth on the
signature pages attached hereto.




5.4

 Amendments; Waivers. No provision of this Agreement may be waived, modified,
supplemented or amended except in a written instrument signed, in the case of an
amendment, by the Company and Purchaser or, in the case of a waiver, by the
party against whom enforcement of any such waived provision is sought, provided
that if any amendment, modification or waiver disproportionately and adversely
impacts the Purchaser, the consent of such disproportionately impacted Purchaser
shall also be required. No waiver of any default with respect to any provision,
condition or requirement of this Agreement shall be deemed to be a continuing
waiver in the future or a waiver of any subsequent default or a waiver of any
other provision, condition or requirement hereof, nor shall any delay or
omission of any party to exercise any right hereunder in any manner impair the
exercise of any such right. Any proposed amendment or waiver that
disproportionately, materially and adversely affects the rights and obligations
of any Purchaser relative to the comparable rights and obligations of the other
Purchaser shall require the prior written consent of such adversely affected
Purchaser.




5.5

 Headings. The headings herein are for convenience only, do not constitute a
part of this Agreement and shall not be deemed to limit or affect any of the
provisions hereof.




5.6

 Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their successors and permitted assigns. The
Note may not be assigned by the Company without the prior written consent of the
Purchaser. The Note shall be binding upon and inure to the benefit of both
parties hereto and their respective permitted successors and assigns. The Note
may not be assigned by the Purchaser without the Written consent of the Company.











--------------------------------------------------------------------------------





5.7

 No Third-Party Beneficiaries. This Agreement is intended for the benefit of the
parties hereto and their respective successors and permitted assigns and is not
for the benefit of, nor may any provision hereof be enforced by, any other
Person,




5.8

 Governing Law. The Purchaser and the Company hereby agree that any dispute
which may arise out of or in connection with this Note shall be adjudicated
before a court of competent jurisdiction in the State of New York and they
hereby submit to the exclusive jurisdiction of the courts of the County and
State of New York, as well as to the jurisdiction of all courts to which an
appeal may be taken from such courts, with respect to any action or legal
proceeding commenced by either of them and hereby irrevocably waive any
objection they now or hereafter may have respecting the venue of any such action
or proceeding brought in such a court or respecting the fact that such court is
an inconvenient forum.




5.9

 Survival. The representations and warranties contained herein shall survive the
Closings and the delivery of the Note.




5.10

 Execution. This Agreement may be executed in two or more counterparts, all of
which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party hereto
and delivered to each other party hereto, it being understood that the parties
hereto need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.






5.11

 Severability. If any term, provision, covenant or restriction of this Agreement
is held by a court of competent jurisdiction to be invalid, illegal, void or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.




5.12

 Saturdays, Sundays, Holidays, etc. If the last or appointed day for the taking
of any action or the expiration of any right required or granted herein shall
not be a Business Day, then such action may be taken or such right may be
exercised on the next succeeding Business Day.




5.13

 Construction. The parties hereto agree that each of them and/or their
respective counsel have reviewed and had an opportunity to revise the
Transaction Documents and, therefore, the normal rule of construction to the
effect that any ambiguities are to be resolved against the drafting party shall
not be employed in the interpretation of the Transaction Documents or any
amendments thereto.




5.14

 WAIVER OF JURY TRIAL. IN ANY ACTION, SUIT, OR PROCEEDING IN ANY JURISDICTION
BROUGHT BY ANY PARTY HERETI AGAINST ANY OTHER PARTY











--------------------------------------------------------------------------------

HERETO, THE PARTIES HERETO EACH KNOWINGLY AND INTENTIONALLY, TO THE GREATEST
EXTENT PERMITTED BY APPLICABLE LAW, HEREBY ABSOLUTELY, UNCONDITIONALLY,
IRREVOCABLY AND EXPRESSLY WAIVES FOREVER TRIAL BY JURY.







[Signature Pages Follow]











--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized signatories as of the date first
indicated above.




BIOTRICITY INC.

Address for Notice:












By: _

 Name:

Title:

Fax:  
















[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK SIGNATURE PAGE FOR PURCHASER
FOLLOWS]











--------------------------------------------------------------------------------




[PURCHASER SIGNATURE PAGES TO BIOTRICITY INC. PURCHASE AGREEMENT]




IN WITNESS WHEREOF, the undersigned have caused this Purchase Agreement to be
duly executed by their respective authorized signatories as of the date first
indicated above.







Name of Purchaser:




Signature of Authorized Signatory of Purchaser:






Name of Authorized Signatory:

 






Title of Authorized Signatory:

 




Email Address of Authorized Signatory:




Facsimile Number of Authorized Signatory:

 




Address for Notice to Purchaser:










 Address for Delivery of the Note if not the same as address for notice):









Principal Amount:

$Subscription Amount: $

EIN Number:

_











--------------------------------------------------------------------------------

 EXHIBIT A




Form of Promissory Note









